DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lang, FR 01121312.
Regarding claim 1, Lang discloses a timepiece comprising: 
a dial plate (5) comprising a first index (small hash marks around the dial) on a radial line outwardly extending from a center; and 
a circular member (4, 11) disposed outside of the dial plate and extending at least partially circularly, the circular member comprising a second index (12, 13) arranged in series with the first index on the radial line,
wherein the second index comprises a proximal end facing the first index (Fig 1); and
a distal end opposite the proximal end, wherein a width of one end is wider than that of the opposite end in a plan view as seen in a height direction of the dial plate (Fig 1 shows the second index is wider at the side facing away from the first index), and 
wherein the width of the proximal end of the second index is wider than that of a proximal end of the first index facing the second index (Fig 1 shows the second index is wider than the first index).
Lang does not explicitly disclose the second index is wider on the proximal end facing the first end. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second index of Lang by rotating it 180° for the purpose of improving the aesthetics of the watch and applicants have presented no explanation that these particular configurations of the index widths or facing are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of telling time and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Lang discloses wherein at least one of the first index and the second index comprises, on a side facing the other of the first index and the second index, an inclined contour line relative to the radial line and provided each side of the radial line (Fig 2, inclined contour line at 12).
Regarding claim 3, Lang discloses wherein the second index comprises, on at least a side facing the first index, an inclined contour line relative to the radial line (Fig 2 slope line of index) and provided each side of the radial line, wherein the first index comprises a contour line provided each side of the radial line and extending parallel to the radial line (opposite sides of the dash), and wherein virtual lines extended from the contour lines of the first index toward the second index cross the inclined contour lines of the second index (the extended virtual lines intersect with the sloped line of the second index at the dial surface).
Regarding claim 7, Lang discloses the width of the second index gradually increases from the distal end to the proximal end (Fig 1 shows a gradual increase in width of the second index).
Regarding claim 10, Lang discloses the second index is separated upward in the height direction from the first index (Fig 2), and wherein the second index is disposed not to overlap the first index in the plan view (Fig 1).
Regarding claim 13, Lang discloses a length of the second index along the radial line is longer than that of the first index (Fig 1 shows second index is longer than the first index).
Regarding claim 14, Lang discloses the circular member is a case ring (Fig 2).
Allowable Subject Matter
Claims 4-6, 8-9, 11-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844  



/EDWIN A. LEON/           Primary Examiner, Art Unit 2833